—Judgment unanimously affirmed. Memorandum: We reject the contention that County Court erred in failing to adjudicate defendant a youthful offender. The decision "whether to grant or deny youthful offender status rests within the sound discretion of the court and depends upon all the attending facts and circumstances of the case” (People v Ortega, 114 AD2d 912, lv denied 67 NY2d 887). Our examination of the record reveals no basis to conclude that the court abused its discretion in refusing to grant defendant youthful offender status. We have reviewed defendant’s sentence and find it to be neither harsh, nor excessive.
Defendant’s remaining contention has not been preserved for review (see, CPL 470.05 [2]), and we decline to reach it as a matter of discretion in the interest of justice (see, CPL 470.15 [6]). (Appeal from Judgment of Erie County Court, LaMendola, J.—Robbery, 2nd Degree.) Present—Green, J. P., Lawton, Fallon, Doerr and Boehm, JJ.